Title: To George Washington from Henry Lee, 20 June 1792
From: Lee, Henry
To: Washington, George



My dear Sir
Richmond June 20[t]h 92

I beg leave to make known to You the bearer hereof Mr Williams a portrait painter.
This gentleman is an American citizen, is of good character and is considered as possessing great natural talents in his line.
Of the last fact I am too inadequate a judge for to venture my own opinion.
He has a singular solicitude to be permitted to take your portrait and therefore has asked from me a letter of introduction.
If his execution thereof, shall in any degree equal his anxiety on the occasion, he will do honor to himself—I confess I am interested in his success as he has promised to present the portrait to the C[ommon] Wealth in case it should be a good one, by which means we shall have the gratification of beholding daily the semblance of our beloved and illustrious Countryman. With the most respectful and affect. attachment I have the honor to be ever your ob. Sert

Henry Lee

